PER CURIAM.
In these consolidated cases, we affirm appellant’s judgments of conviction and sentences imposed in Duval County circuit court case numbers 16-201 l-CF-7890 (1D13-144) and 16-2011-CF-8214 (1D13-2280). We write only to hold that while this is one of those rare instances on direct appeal when the appellate record is sufficient on its face to facilitate our consideration of a claim of ineffective assistance of appellant’s trial counsel based on her failure to file a motion to suppress evidence in circuit case number 16-2011-CF-7890, the *709record is also sufficient to demonstrate that failure did not prejudice appellant’s defense. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (holding that for a convicted defendant to prevail on a claim.of ineffective assistance of counsel, he must establish both deficient performance and prejudice caused by the deficient performance).
AFFIRMED.
ROWE, SWANSON, and MAKAR, JJ., concur.